Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 1 of 6 Page ID #:1754




   1 LUIS LI (State Bar No. 156081)
     Luis.Li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 JENNIFER L. BRYANT (State Bar No. 293371)
     Jennifer.Bryant@mto.com
   4 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   5 BRANDON E. MARTINEZ (State Bar No. 318749)
     Brandon.Martinez@mto.com
   6 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   7 Fiftieth Floor
     Los Angeles, California 90071-3426
   8 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
   9
     Attorneys for Plaintiff Vanessa Bryant
  10
                            UNITED STATES DISTRICT COURT
  11
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       VANESSA BRYANT,                            Case No. 2:20-cv-09582-JFW-E
  14
                  Plaintiff,                      DISCOVERY MATTER
  15
            vs.                                   DECLARATION OF BRANDON E.
  16                                              MARTINEZ IN SUPPORT OF
       COUNTY OF LOS ANGELES, et al.,             PLAINTIFF’S MOTION TO
  17                                              COMPEL PRODUCTION OF
                  Defendants.                     DOCUMENTS AND CUSTODIAL
  18                                              METADATA FROM DEFENDANTS
                                                  COUNTY OF LOS ANGELES &
  19                                              LOS ANGELES COUNTY
                                                  SHERIFF’S DEPARTMENT
  20
                                                  [Notice of Motion and Joint Stipulation
  21                                              re: Motion filed concurrently herewith]
  22                                              Judge: Hon. John F. Walter
  23                                              Magistrate Judge: Hon. Charles F. Eick
  24                                              Hearing: August 13, 2021
                                                  Time:    9:30 a.m.
  25                                              Place:   Courtroom 750
  26                                              Discovery Cutoff: November 29, 2021
                                                  Pretrial Conference: February 4, 2022
  27                                              Trial: February 22, 2022
  28
                                                                  Case No. 2:20-cv-09582-JFW-E
                         MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                  TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 2 of 6 Page ID #:1755




   1                  DECLARATION OF BRANDON E. MARTINEZ
   2        I, Brandon E. Martinez, hereby declare:
   3        1.     I am admitted to practice before all of the courts of the State of
   4 California and this Court. I am an attorney at the law firm of Munger, Tolles &
   5 Olson LLP and counsel of record for Plaintiff Vanessa Bryant in the above-
   6 captioned matter. I have personal knowledge of the facts set forth in this
   7 declaration, and, if called as a witness, I could and would testify competently to the
   8 matters set forth herein.
   9               The Pleadings and the Court’s Prior Discovery Orders
  10        2.     A true and correct copy of Plaintiff’s First Amended Complaint, filed
  11 on March 17, 2021 as docket entry 54, is attached hereto as Exhibit A.
  12        3.     A true and correct copy of Defendants’ Answer to Plaintiff’s First
  13 Amended Complaint, filed on April 30, 2021 as docket entry 75, is attached hereto
  14 as Exhibit B.
  15        4.     A true and correct copy of the Stipulated Protective Order in this
  16 action, entered by the Honorable Charles F. Eick as docket entry 33 on November
  17 25, 2020, is attached hereto as Exhibit C.
  18        5.     A true and correct copy of a minute order entered by the Honorable
  19 Charles F. Eick in this matter on December 30, 2020, as docket entry 47, is attached
  20 hereto as Exhibit D.
  21                        The Discovery at Issue in This Motion
  22        6.     A true and correct copy of Plaintiff’s First Set of Requests for
  23 Production (“RFPs”) to Defendant the County of Los Angeles (the “County”),
  24 served on the County on November 16, 2020, is attached hereto as Exhibit E.
  25        7.     A true and correct copy of Plaintiff’s First Set of Requests for
  26 Production to Defendant Los Angeles County Sheriff’s Department (the “Sheriff’s
  27 Department” or the “Department,” and collectively with the County, “Defendants”),
  28 served on the Department on November 17, 2020, is attached hereto as Exhibit F.
                                          -2-                   Case No. 2:20-cv-09582-JFW-E
                          MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                   TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 3 of 6 Page ID #:1756




   1         8.    A true and correct copy of Defendant County of Los Angeles’s
   2 Responses and Objections to Plaintiff’s First Set of Requests for Production, served
   3 on Plaintiff on December 21, 2020, is attached hereto as Exhibit G.
   4         9.    A true and correct copy of Defendant Los Angeles County Sheriff’s
   5 Department’s Responses and Objections to Plaintiff’s First Set of Requests for
   6 Production, served on Plaintiff on December 21, 2020, is attached hereto as Exhibit
   7 H.
   8                             The Parties’ Meet and Confer
   9         10.   From February 4 through May 11, 2021, counsel for Plaintiff and
  10 Defendants exchanged email correspondence regarding the County and
  11 Department’s responses and objections to Plaintiff’s First Sets of RFPs on those
  12 parties. A true and correct copy of that email exchange is attached hereto as Exhibit
  13 I.
  14         11.   On March 8, 2021, counsel for the County sent a letter to Plaintiff’s
  15 counsel regarding the County’s responses and objections to Plaintiff’s First Sets of
  16 RFPs on the County. A true and correct copy of that letter is attached hereto as
  17 Exhibit J.
  18         12.   In an effort to resolve or narrow their disputes regarding the County
  19 and Department’s responses and objections to Plaintiff’s First Sets of RFPs, the
  20 parties negotiated a stipulation setting forth parameters for the search and
  21 production of County and Department records in response to those RFPs. On April
  22 20, 2021, Defendants’ counsel sent Plaintiff’s counsel a near-final draft of this
  23 stipulation. This draft contains the parties’ various proposed revisions of the
  24 disputed RFPs on which Plaintiff’s motion to compel seeks the Court’s intervention,
  25 as well as the parties’ final positions on these RFPs. A true and correct copy of this
  26 draft is attached hereto as Exhibit K. A true and correct copy of the final
  27 stipulation is attached hereto as Exhibit L.
  28
                                             -3-                   Case No. 2:20-cv-09582-JFW-E
                          MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                   TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 4 of 6 Page ID #:1757




   1        13.      On May 10, 2021, counsel for Plaintiff sent a letter to Defendants’
   2 counsel regarding, among other topics, the Department’s failure to provide
   3 individualized custodial metadata for each document that the Department had
   4 produced to Plaintiff. Defendants’ counsel responded by letter the next day. True
   5 and correct copies of these letters are attached hereto as Exhibits M and N,
   6 respectively.
   7        14.      On May 11, 2021, the parties’ counsel met and conferred via
   8 videoconference about, among other topics, the Sheriff’s Department’s failure to
   9 provide individualized custodial metadata for each document that the Department
  10 had produced to Plaintiff. During that conference, Defendants’ counsel never
  11 suggested that individualized custodial metadata does not exist for the Department’s
  12 documents or that such metadata is technically infeasible to collect or produce.
  13 Rather, Defendants’ counsel asserted that it would be unduly burdensome to collect
  14 and produce such metadata after having already produced the documents. The
  15 County and the Department also declined Plaintiff’s request that they provide a list
  16 of the Department custodians whose records they searched for responsive
  17 documents.
  18              Missing Custodial Information in Defendants’ Productions
  19        15.      I requested that a colleague at my firm who assists in maintaining the
  20 database of produced documents for this matter run a report showing the custodian
  21 metadata for the documents Defendants have produced to date. A true and correct
  22 copy of this report, which summarizes the custodians identified in the metadata
  23 accompanying all of Defendants’ document productions, as well as the number of
  24 documents associated with each of those custodians, is attached hereto as Exhibit
  25 O. As reflected in the report, the vast majority of the documents produced to
  26 Plaintiff to date—and all of the documents the Sheriff’s Department has produced—
  27
  28
                                               -4-                   Case No. 2:20-cv-09582-JFW-E
                            MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                     TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 5 of 6 Page ID #:1758




   1 identify only “Lasd” as the custodian.1 The report also reflects that Defendants have
   2 produced eighty-nine documents to Plaintiff with no custodian identified at all.
   3         16.    A true and correct copy of an email exchange dated February 28, 2020
   4 between “SIB Media 24” and “Mendoza, Erick (NBCUniversal)” is attached hereto
   5 as Exhibit P. This document was produced by the County as COLA023633 with
   6 metadata identifying only “Lasd” as the custodian.
   7         17.    A true and correct copy of an email dated February 28, 2020 from
   8 “Catron, William” to “Airbear77” is attached hereto as Exhibit Q. This document
   9 was produced by the County as COLA023695 with metadata identifying only
  10 “Lasd” as the custodian.
  11                                   Miscellaneous Items
  12         18.    A true and correct copy of Section 3-04/020.06 of the Sheriff’s
  13 Department’s Manual of Policy and Procedures, entitled “Administrative
  14 Investigations - Constitutional Policing,” as it appeared in the Department’s Policy
  15 Archival and Retrieval System on July 7, 2021, is attached hereto as Exhibit R.
  16         19.    Pursuant to Local Rule 37-2.1, a true and correct copy of the Court’s
  17 first Scheduling and Case Management Order, signed and filed as docket entry 29
  18 on November 18, 2020, is attached hereto as Exhibit S; and a true and correct copy
  19 of the Court’s Amended Scheduling and Case Management Order, signed and filed
  20 as docket entry 86 on June 4, 2020, is attached hereto as Exhibit T.
  21
  22
  23
  24
  25   1
       Based on information provided by the County in discovery, it is my understanding
  26 that the individual custodians identified in the metadata accompanying the
     documents produced to Plaintiff to date are current or former employees of the Los
  27 Angeles County Fire Department and, to my knowledge, none of them have ever
  28 been employed by the Sheriff’s Department.
                                                -5-                 Case No. 2:20-cv-09582-JFW-E
                           MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                    TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-1 Filed 07/20/21 Page 6 of 6 Page ID #:1759




   1        I declare under penalty of perjury under the laws of the United States of
   2 America that the foregoing is true and correct.
   3        Executed on this 19th day of July, 2021, at Los Angeles, California.
   4
   5
                                                            Brandon E. Martinez
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -6-                   Case No. 2:20-cv-09582-JFW-E
                         MARTINEZ DECLARATION ISO PLAINTIFF’S MOTION
                  TO COMPEL PRODUCTION OF DOCUMENTS & CUSTODIAL METADATA
